Effective immediately, the sub-section entitled “Performance Information” beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Performance Information The bar chart and performance table below are intended to provide some indication of the risks of investing in the fund by showing changes in the fund’s performance over time and how the fund’s performance over time compares with that of a broad measure of market performance and one or more other performance measures. The fund’s past performance (before and after taxes) does not indicate how the fund will perform in the future. Updated performance is available online at mfs.com or by calling 1-800-225-2606. Bar Chart.The bar chart does not take into account any sales charges (loads) that you may be required to pay upon purchase or redemption of the fund’s shares. If these sales charges were included, they would reduce the returns shown. The total return for the three-month period ended March 31, 2010 was 4.72%. During the period(s) shown in the bar chart, the highest quarterly return was 25.31% (for the calendar quarter ended December 31, 2001) and the lowest quarterly return was (31.50)% (for the calendar quarter ended September 30, 2001). 1 MFS Growth Fund Performance Table. Average Annual Total Returns (for the Periods Ended December 31, 2009) Share Class 1YEAR 5YEARS 10YEARS Returns Before Taxes B Shares 33.09% 2.87% (4.81)% C Shares 36.11% 3.23% (4.96)% I Shares 38.48% 4.27% (4.00)% R1 Shares 37.13% 3.16% (5.10)% R2 Shares 37.82% 3.64% (4.66)% R3 Shares 38.16% 3.92% (4.37)% R4 Shares 38.51% 4.22% (4.08)% A Shares 30.25% 2.79% (4.81)% Returns After Taxes on Distributions A Shares 30.25% 2.57% (5.10)% Returns After Taxes on Distributions and Sale of Fund Shares A Shares 19.66% 2.41% (3.95)% Index Comparisons (Reflect no deduction for fees, expenses or taxes) Russell 1000 Growth Index 37.21% 1.63% (3.99)% Russell 3000 Growth Index 37.01% 1.58% (3.79)% The Russell 1000 Growth Index is constructed to provide a comprehensive barometer for growth securities in the large-cap segment of the U.S. equity universe; companies in this index generally have higher price-to-book ratios and higher forecasted growth values, compared to the Russell 3000 Growth Index, which is constructed to provide a comprehensive barometer for growth securities in the small to large-cap segment of the U.S. equity universe; companies in this index generally have higher price-to-book ratios and higher forecasted growth values. Effective
